United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 08-3343
                               ___________

Willie P. Andrews,                    *
                                      *
             Appellant,               *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Larry Norris, Director, Arkansas      * Eastern District of Arkansas.
Department of Correction; James       *
Gibson, Disciplinary Hearing          * [UNPUBLISHED]
Administrator, ADC; Mark Cashion,     *
Warden, Delta Regional Unit, ADC;     *
Ronald Gana, Chief of Security,       *
Delta Regional Unit, ADC; Oscar       *
Green, Administrative Review Officer, *
Delta Regional Unit, ADC; Johnnie     *
M. Harris, Disciplinary Hearing       *
Officer, ADC; Gary Nalls,             *
Disciplinary Hearing Security         *
Officer, ADC,                         *
                                      *
             Appellees.               *
                                 ___________

                          Submitted: October 15, 2009
                             Filed: December 11, 2009
                              ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.
       Willie Andrews appeals the district court’s1 adverse grant of summary judgment
in his 42 U.S.C. § 1983 action. Upon de novo review, see Anderson v. Larson, 327
F.3d 762, 767 (8th Cir. 2003) (standard of review), we hold that summary judgment
was properly granted. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Beth
Deere, United States Magistrate Judge for the Eastern District of Arkansas.

                                         -2-